Citation Nr: 0603842	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-11 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.  

2.  Whether new and material evidence to reopen a claim for 
service connection for defective vision of the left eye has 
been received.  

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on 
individual employment due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.  

In a September 1993 decision, the Board denied the veteran's 
claim for service connection for defective vision of the left 
eye.  The veteran did not initiate an appeal.  The veteran 
sought to reopen his claim for service connection for 
defective vision of the left eye in January 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of October 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In the October 2001 rating decision the RO, inter alia, 
denied the veteran's claims for service connection for a 
nervous stomach/irritable bowel syndrome, for an increased 
(compensable) rating for bilateral hearing loss, and for a 
TDIU.  In addition, the RO granted service connection and 
assigned a 30 percent rating for PTSD and depressive disorder 
(referred to herein as the "PTSD" disability), effective 
August 30, 1999.  The veteran disagreed with the initial 
rating assigned for his PTSD.  

In September 2003, the Board remanded to the RO for 
additional development the claims for service connection for 
a nervous stomach/irritable bowel syndrome, and an initial 
rating in excess of 30 percent for PTSD.  

In a February 2004 rating decision, the RO granted service 
connection and assigned a noncompensable rating for irritable 
bowel syndrome/gastroesophageal reflux disease, effective 
August 30, 1999.  As the benefit sought on appeal has been 
granted as to the veteran's claim, this issue is no longer in 
appellate status.  

With respect to the June 2002 rating decision, the RO denied 
the veteran's claim for service connection for residuals of 
head trauma.  In addition, the RO granted the veteran's 
petition to reopen his claim for service connection for 
defective vision of the left eye (see April 2005 statement of 
the case (SOC)); the claim was then denied on the merits.  
The Board points out, however, that regardless of what the RO 
has done, the Board must address the question of whether new 
and material evidence has been received to reopen the claim 
for service connection for defective vision of the left eye 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim for defective 
vision of the left eye on appeal as reflected on the title 
page.  

In addition, in a May 2002 letter from the RO, the veteran 
was requested to identify the specific disability he was 
claiming was a residual of head trauma.  The veteran has not 
responded to the RO's request for information in this regard.  
The RO has otherwise separately adjudicated claims for 
service connection for defective vision of the left eye and 
for sinusitis.  Thus, those disabilities will not be 
considered in connection with the veteran's claim for 
residuals of head trauma on appeal.  

(The decision below addresses the veteran's claims for 
service connection for residuals of head trauma, a petition 
to reopen a claim for service connection for defective vision 
of the left eye, and for an increased (compensable) rating 
for bilateral hearing loss.  Consideration of the remaining 
issues on appeal is deferred pending completion of the 
evidentiary development sought in the remand that follows the 
decision below.)




FINDINGS OF FACT

1.  The veteran failed to report for a May 2002 examination 
at the VA Medical Center (VAMC) in Grand Island, Nebraska, 
scheduled in conjunction with his claims for service 
connection for residuals of head trauma and for defective 
vision of the left eye; he has not shown good cause for his 
failure to report.  

2.  There is no objective evidence of residual disability 
associated with claimed head trauma in service.  

3.  In a September 1993 decision, the Board denied the 
veteran's claim for service connection for defective vision 
of the left eye.  

4.  The additional evidence associated with the claims file 
since the September 1993 Board denial does not, by itself or 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim nor 
does it raise a reasonable possibility of changing the 
outcome of the decision as to the claim.  

5.  Audiometric testing in September 2000 and October 2004 
reveals no worse than Level I hearing acuity in the right ear 
and Level II hearing acuity in the left ear; an audiometric 
test in December 2004 reveals Level II hearing acuity in the 
right ear and Level III hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of head trauma that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The September 1993 Board denial of service connection for 
defective vision of the left eye is final.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2005).  

3.  Since the Board's September 1993 denial, the requirements 
for reopening the veteran's claim for service connection for 
defective vision of the left eye have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2005).  

4.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85 (Diagnostic Code 
6100), 4.86 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a 
decision on the veteran's petition to reopen his claim has 
been accomplished.  Likewise, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, the Board also finds that all notification and 
development actions needed to adjudicate the veteran's claim 
for service connection for residuals of head trauma and for 
an increased (compensable) rating for bilateral hearing loss 
has also been accomplished.  

In this respect, through May 2002, May 2004, and December 
2004 notice letters, May 2002 and April 2005 SOCs, and SSOCs 
in August 2004, November 2004, April 2005, and August 2005, 
the RO notified the veteran and his attorney of the legal 
criteria governing his claims, the evidence that had been 
considered in connection with his claims, and the bases for 
the denial of his claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board points out that, prior to the September 2005 
certification of the veteran's appeal to the Board, the RO 
received additional medical records, dated from February to 
July 2005, associated with the veteran's treatment at the 
Grand Island and Omaha VAMCs.  A review of the claims file 
reflects that the RO has not considered these records with 
respect to the veteran's claims for service connection for 
residuals of head trauma, a petition to reopen a claim for 
service connection for defective vision of the left eye, and 
for an increased (compensable) rating for bilateral hearing 
loss.  However, VA treatment records reflect evaluation and 
treatment for arthritis, hypertension, and a heart condition, 
and thus, are not "pertinent" to the claims on appeal.  
Thus, a remand to the RO for issuance of an SSOC in this 
instance is not warranted.  See 38 C.F.R. § 19.31 (2005).  

The Board also finds that the May 2002, May 2004, and 
December 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Furthermore, the veteran was 
requested to submit to the RO evidence in his possession 
pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claim(s), "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records have been associated with 
the claims file, as have treatment records from the Grand 
Island VAMC and Omaha VAMC; as well as reports of medical and 
audiological evaluations from Larry L. Hansen, M.D., Julie P. 
Janky, M.D., and Craig A. Foss, Au. D.  Furthermore, the 
veteran has been provided with VA audiological examinations; 
the reports of which are also associated with claims file.  
Significantly, neither the veteran nor his attorney has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  

VA has complied with all duties to notify and assist required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

As noted above, in May 2002, the RO issued the veteran a 
notice letter in which it requested the veteran identify 
which disability or disabilities he was claiming were 
residuals of head trauma.  (The RO has separately adjudicated 
issues involving the left eye and sinusitis.)  The veteran 
failed to respond to the RO's letter, and has not otherwise 
identified any disability.  Later in May 2002, the veteran 
was notified of a scheduled VA examination at the Grand 
Island VAMC with respect to his claim.  The veteran failed to 
report for the examination.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b) (2005) (as cited in the February 2004 SSOC).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  In no 
instance has the veteran provided good cause for his failure 
to report to his VA examination.  

The pertinent evidence of record reflects December 2001 
statement from Dr. Janky.  Dr. Janky notes the veteran's 
report of an inservice accident in 1952, while in service, in 
which the veteran was pushed into a car bumper causing him to 
incur trauma to the left superior orbital rim.  The veteran 
reported that since that time he had had problems with 
"sinus headaches" located in the forehead region, which 
were intermittent in severity.  Following her clinical 
evaluation, Dr. Janky noted that the veteran did have 
evidence of previous trauma to the left superior orbital rim, 
which could be the etiology of sinus-related problems.  She 
recommended that the veteran be worked up by an internist 
with either computed tomography (CT) scan or other imaging to 
see if there were actually problems with chronic sinusitis as 
the etiology for the veteran's headache complaints.  

Outpatient treatment records reflect diagnoses of sinusitis 
and rhinitis, and the veteran's complaints of sinus 
headaches.  

Considering the evidence in light of the above-noted 
criteria, the Board finds that the claim for service 
connection for residuals of head trauma must be denied.  
Here, notwithstanding the veteran's report that he currently 
suffers from residuals of head trauma, the evidence reflects 
no competent medical evidence of any such clinical finding, 
diagnostic study, or otherwise a diagnosis of disability as a 
residual of head trauma.  As noted above, consideration of 
disability associated with the left eye and sinusitis were 
adjudicated as separate issues by the RO.  Additionally, 
while the veteran has complained of frontal headaches, such 
headaches appear associated with increased sinusitis 
symptomatology, and there is otherwise no current diagnosis 
for headaches.  The veteran has neither presented nor alluded 
to any medical evidence establishing that he suffers from a 
disability as a residual of head trauma.  Hence, an essential 
requirement for service connection is not met.

The Board notes that Congress has specifically limited 
entitlement to service connection to cases where disease or 
injury has resulted in a disability.  See 38 U.S.C.A. § 1110; 
see also e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (Mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted).  In the absence of proof of any 
disability as a residual of head trauma (and, if so, of a 
nexus between such disability and service), the veteran's 
claim for service connection for residuals of head trauma 
must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board is cognizant that the veteran's attorney has argued 
that the veteran should not have been required to undergo a 
VA examination in light of findings noted in Dr. Janky's 
December 2001 medical report.  See 38 C.F.R. § 3.326(b) and 
(c) (2005).  The Board, however, notes that while a private 
examination, if adequate for rating purposes, may be used to 
rate a claim, where evidence accompanying a claim is not 
adequate for rating purposes, a VA examination will be 
authorized.  See 38 C.F.R. § 3.326(a).  In this case, the 
findings provided in Dr. Janky's December 2001 report only 
pertained directly to the left eye, and were speculative at 
best with regard to any finding regarding a relationship 
between the veteran's sinusitis and head trauma in service.  
Otherwise, there were no other findings noted with regard to 
any other residual disability, and the report was 
insufficient with regard to findings for any claimed 
residuals of head trauma in service.  Therefore, the duty to 
assist has been frustrated by the veteran's failure to report 
for a VA examination that may have produced evidence 
essential to his claim.  See Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996) ("[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

B. Petition to Reopen

As indicated above, the veteran's claim for service 
connection for defective vision of the left eye was 
previously considered and denied by the Board in September 
1993.  As the veteran did not appeal that decision, and no 
other exception to finality applies, the decision is final 
based on the evidence of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  The veteran sought to reopen his claim 
for service connection in January 2002.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1993 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In its September 1993 decision, the Board based its decision 
on a report of a June 1991 VA medical examination.  In that 
examination, the veteran's corrected vision in both eyes was 
20/20, and the eyes were otherwise found to be normal.  The 
Board found that the medical evidence demonstrated nothing 
more than a refractive error of the left eye, and as such, a 
grant of service connection was precluded.  

Relevant evidence added to the record since the Board's 
September 1993 decision includes a number of VA outpatient 
treatment records, and a report of evaluation dated in 
December 2001 from Dr. Janky.  In particular, the December 
2001 report from Dr. Janky, of Gleason-Janky Eye Physicians, 
reflects the veteran's report that he had of blurred vision 
in the left eye, which was intermittent and resolved 
completely after each episode.  Clinical evaluation of the 
veteran's eyes did not demonstrate signs of any ocular 
pathology other than moderate dry eyes, which was reported as 
a normal aging process, and minimal nuclearsclerotic cataract 
changes.  In addition, VA outpatient records dated in October 
and November 2003 reflect diagnoses of presbyopia and 
possible glaucoma.  

All of the medical evidence received since the September 1993 
Board decision is new in the sense that it was not previously 
before the Board.  However, none of the medical evidence 
associated with the claims file is material for purposes of 
reopening the claim.  As noted in 38 C.F.R. § 3.156(a), new 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  In this 
case, the new medical evidence reflects diagnoses of minimal 
cataract changes, presbyopia, and possible glaucoma.  None of 
these eye disabilities has been related to the veteran's 
period of service, nor has any of the new evidence otherwise 
raised a reasonable possibility of substantiating the 
veteran's claim for service connection for defective vision 
of the left eye.  

Besides the medical evidence, the only other evidence added 
to the record since the Board's September 1993 denial 
consists of the statements from the veteran and his attorney.  
The Board has considered these assertions, but emphasizes 
that neither the veteran nor his attorney is shown to be 
other than a layperson without the appropriate medical 
training or expertise to render an opinion on a medical 
matter.  As such, neither is competent, on the basis of 
assertions, alone, to provide probative evidence on a medical 
matter-to include the diagnosis of a specific disability, or 
a medical opinion as to the etiology of a specific 
disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Therefore, where, as here, resolution of an 
issue on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for defective vision of the left eye has not been 
received, the requirements for reopening are not met.  The 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).  

C. Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in September 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
55
65
LEFT
30
35
55
75
80

Pure tone threshold averages were 53 decibels (dB) in the 
right ear and 61 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and 96 percent in the left ear.  The audiologist 
noted that the veteran had mild to severe sensorineural 
hearing loss in both ears.  

On VA audiological testing in October 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
60
LEFT
20
20
40
65
75

Pure tone threshold averages were 36 dB in the right ear and 
50 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 in the right ear and 94 in left 
ear.  The audiologist noted that the veteran had stable 
sensorineural hearing loss.  

On private audiological testing by Dr. Foss in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
50
60
65
LEFT
40
50
55
65
75

Pure tone threshold averages were 55 dB in the right ear and 
61.25 dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.  The 
audiologist noted that the veteran had bilateral moderate low 
and mid-frequency sloping to severe high frequency 
sensorineural hearing loss.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86.  When the pure tone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (b).

Applying the results of the veteran's audiological 
evaluations in September 2000 and October 2004 to Table VI, 
reveals no more than Level I hearing acuity in the right ear 
and Level II hearing acuity in the left ear.  Application of 
audiometric testing results in December 2004 to Table VI 
reveals Level II hearing acuity in the right ear and Level 
III hearing acuity in the left ear.  Application of the above 
noted Level findings to Table VII results in a noncompensable 
(0 percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  

The Board also points out that, based on audiological testing 
in September 2000, October 2004, and December 2004, the 
evidence does not reflect pure tone thresholds meeting the 
definition of exceptional hearing impairment under 38 C.F.R. 
§ 4.86(a) or (b).  The puretone thresholds recorded do not 
reflect each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hz) as being 55 decibels or more, or 30 dBs or 
less at 1000 Hz and 70 dBs or more at 2000 Hz.  See 38 C.F.R. 
§ 4.86(a), (b).  Thus, consideration of Table VIa is not 
warranted.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
bilateral hearing loss.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
studies of record.  See Lendenmann v. Principi,  3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  Given the mechanical method of deriving ratings for 
hearing loss, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for residuals of head trauma is denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
defective vision of the left eye is denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized this issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The evidence reflects that in February 2004, the veteran was 
scheduled for a compensation and pension examination at the 
Omaha VAMC to evaluate his service-connected PTSD.  The 
veteran failed to report for the examination, apparently 
because his attorney did not find it necessary.  

In July 2004, the RO received a report of a May 2004 
psychological examination of the veteran from Judy Byrns, Ph. 
D.  Dr. Byrns diagnosed the veteran with PTSD and assigned a 
global assessment of functioning (GAF) score of 40, 
apparently due to the veteran's PTSD, which is reflective of 
major impairment in several areas.  See Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

The RO subsequently scheduled the veteran for a January 2005 
VA examination at the Omaha VAMC.  The veteran failed to 
report, citing that he was advised not to report by his 
attorney.  Later in January 2005, the RO received a letter 
from the veteran's attorney in which it was noted that the 
veteran could not travel to Omaha but would be willing to 
report for an examination if other "more appropriate" 
arrangements were made.  

Thereafter, the veteran was scheduled for a February 2005 
examination, again at the Omaha VAMC.  The veteran again 
failed to report.  In a May 2005 rating decision, the RO, 
inter alia, denied the veteran's claim for an initial rating 
in excess of 30 percent for PTSD noting the veteran had 
failed to report for two scheduled VA examinations.  

In reviewing Dr. Byrns' May 2004 report, the Board notes that 
there is absent a full reporting of the veteran's PTSD 
symptomatology based on observation and/or testing.  Such a 
report is necessary to properly rate the veteran's service-
connected disability.  Thus, further medical evaluation is 
necessary.  In this regard, the Board is aware that the 
veteran has received medical treatment at both the Omaha VAMC 
and at the Grand Island VAMC.  It has been reported that the 
veteran's home is 23 miles from the Grand Island VAMC as 
compared to 173 miles from the Omaha VAMC.  The veteran's 
attorney has argued that it is a hardship for the veteran to 
travel to Omaha during the winter months.  It otherwise 
appears the veteran is capable of traveling to Omaha, as a 
July 2005 treatment record reflects the veteran as having 
reported to the Omaha VAMC for a neurological consultation.  
Thus, in light of the need for further examination with 
respect to the veteran's PTSD, that his previous VA 
examinations were scheduled in the winter months, and given 
that the necessary VA examination apparently can be 
accomplished at the Grand Island VAMC, the Board believes the 
veteran should be given another opportunity to report for a 
VA medical examination.  38 U.S.C.A. § 5103A(d).  

Under these circumstances, the RO should arrange for the 
veteran to undergo a VA psychiatric examination at the Grand 
Island VAMC.  As previously noted, failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim for an initial rating in excess of 30 
percent for PTSD.  See 38 C.F.R. § 3.655(b).  

Additionally, because any increase in the disability rating 
for PTSD could affect the veteran's claim for a TDIU, the 
Board finds that the claim for an initial rating in excess of 
30 percent for PTSD is inextricably intertwined with the 
claim on appeal for a TDIU.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  As resolution of the 
claim for an initial rating could well impact the claim on 
appeal for a TDIU rating, the issues should be considered 
together.  Hence, it follows that, any Board action on the 
TDIU claim would, at this juncture, be premature.  

Furthermore, the Board notes that in her May 2004 report, Dr. 
Byrns opined that the veteran would not be able to sustain 
employment due to his difficulties with concentration and 
difficulty in getting along with others.  As such, in 
addition to the requested medical examination concerning the 
veteran's PTSD, the Board believes an additional medical 
opinion with regard to the veteran's employability should 
also be obtained.  The medical opinion should address the 
question of whether the veteran's service-connected 
disabilities combine to render him unemployable.  See 
38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination at Grand Island VAMC (or the 
nearest available medical facility to the 
veteran's home where such an examination 
can be conducted).  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran.  All necessary tests 


and studies (to include psychological 
testing, if warranted), should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  

Additionally, the examiner should render 
a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
(which also includes any symptoms 
associated with a depressive disorder) 
from those of any other diagnosed 
disability.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  

The examiner should also be asked, 
following his/her review of the claims 
file (in particular, the May 2004 report 
of Judy E. Byrns, Ph. D.), to offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's service-


connected disabilities, either 
individually, or collectively, preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claim for an 
initial rating in excess of 30 percent 
for PTSD (to include consideration of 
"staged" ratings pursuant to the 
Fenderson decision, cited to above), as 
well as the claim for a TDIU, also in 
appellate status, in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought is not granted, 
the veteran and his attorney should be 
furnished with an SSOC and afforded an 
opportunity to respond.  The SSOC should 
address, among other things, 
consideration of those VA outpatient 
treatment records dated from February 
2005 to July 2005.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



___________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


